Order entered July 25, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00458-CR

                              LONZELL HUNTER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F16-76537-P

                                           ORDER
       Before the Court is Official Court Reporter Lisabeth Kellett’s July 23, 2018 first request

for an extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed within THIRTY DAYS of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE